Citation Nr: 0833477	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a stomach disability and as 
secondary to service-connected disability.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.


The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD has not been shown by competent medical evidence of 
record to be proximately due to, or aggravated by, a service-
connected disability, to include PTSD.  

2.  A heart disability (coronary artery disease) was 
initially demonstrated years after service, and has not been 
shown by the competent medical evidence of record to be 
related to, or aggravated by, a service-connected disability, 
to include PTSD.

3.  Prior to September 12, 2006, the veteran's PTSD was 
manifested by panic attacks, depression, short-term memory 
loss; objectively, productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency.

4.  From September 12, 2006, the veteran's PTSD was 
manifested by memory problems, hallucinations, and productive 
of no more than moderate impairment of social and 
occupational functioning.


CONCLUSIONS OF LAW

1.  GERD is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

2.  A heart disability (coronary artery disease) may not be 
presumed to have been incurred or aggravated in active 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD, prior to September 12, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2007).

4.  The criteria for entitlement to an evaluation of 50 
percent, but no more, for PTSD, from September 12, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in June 2004, February 2006, and April 2006.  
These letters informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The April 2006, 
regarding the service connection claim for a heart condition 
secondary to PTSD, letter also informed the veteran as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.  The 
Board notes that the April 2006 VCAA letter did not provided 
notice that a disability rating and effective date would be 
assigned in the event of award of the benefit sought related 
to the veteran's service connection claim for GERD.  However, 
this omission is not prejudicial to the veteran.  Indeed, 
because the veteran's claim of service connection is denied 
in the instant decision, VA's failure to provide notice as to 
the assignment of a disability rating and/or effective date 
has no adverse impact on the veteran.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the above VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
these errors are presumed prejudicial.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish an increased rating.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate a claim for a higher rating.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
See, e.g., Addendum to VA Form 9, received in July 2006.  
Additionally, the July 2006 Statement of the Case (SOC) 
included descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings under the diagnostic code for which the 
veteran's current rating for his PTSD is assigned.  The 
increased rating issue on appeal was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran in September 2006.  The veteran was provided with an 
opportunity to respond.  As such, the failure to include the 
previously described notice in the VCAA letters did not 
prejudice the veteran here.  In short, the appellant has had 
a meaningful opportunity to respond to VA notices and to 
participate effectively in the processing of the claims.  
Gordon v. Nicholson, 21 Vet. App. 270, 282-83 (2007). 

The Board also notes that the veteran is represented by 
private counsel.  See Overton v. Nicholson, 20 Vet. App. 427, 
438 (2006) (noting that a claimant's representation by 
counsel does not alleviate VA's obligation to provide 
compliant notice; however, that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error).  Based on 
the foregoing, the Board finds that the essential fairness of 
the adjudication was not frustrated.  See id.  As such, the 
Board concludes that, even assuming a notice error, that 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
and the appellant has not been prejudiced thereby.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  See VCAA Notice Response from the veteran, dated in 
October 2006 (noting that he had no additional information or 
evidence to give VA to substantiate his claims).  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The Board notes that 
VA medical opinions have been obtained and sufficient 
competent medical evidence is of record to make a decision on 
the service connection claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

I.  Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Service connection may be presumed for certain chronic 
diseases which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
disability resulting from the aggravation of a non-service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a), to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Harder v. Brown, 5 Vet. App. 
183, 187-89 (1993), see also Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  
§ 3.310, effective October 10, 2006.  71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R.  
§ 3.310 in effect before the change, which favors the 
claimant.

The veteran asserts that service connection is warranted for 
GERD and coronary artery disease (CAD) secondary to his 
service-connected PTSD.  As the veteran has not contended 
that his GERD or CAD are directly related to his active 
service, the Board will only address secondary service 
connection in this decision.  See VA Form 21-4138, veteran's 
claim, received in February 2004; Notice of Disagreement, 
received in August 2005.

The Board finds clinical evidence of record of a current 
diagnosis of GERD.  Indeed, a June 2005 VA stomach 
examination report notes a diagnosis of GERD.  The Board also 
finds clinical evidence of record of a current diagnosis of 
CAD.  See June 2005 VA heart examination report; see also 
Private pathology report, dated in January 2000 (noting a 
diagnosis of coronary artery disease).  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met for the two 
secondary service connection claims at issue.  

As noted above, there must be medical evidence that a current 
disability was either caused or aggravated by a service-
connected disability.  Regarding the veteran service 
connection claim for GERD, a VA examiner, in the June 2005 VA 
stomach examination report, opined that he could not "find 
any link or nexus between PTSD and GERD."  The VA examiner 
notes that GERD is a disorder of an unknown cause and, in 
this case, was likely affected by the veteran's age, obesity, 
smoking, and alcohol consumption.  It was also noted that a 
physical examination of the veteran was not necessary because 
a review of recent records showed that the veteran was 
apparently stable with no complaints and normal exams.  The 
June 2005 VA stomach examination report also reflects that 
the veteran's claims file and local records were reviewed.  

Regarding medical evidence of that the veteran's current 
coronary artery disease is related to a service-connected 
disability, the Board notes the report of a June 2005 VA 
heart examination.  The VA examiner opined that the veteran's 
PTSD is not a factor that caused CAD.  The VA examiner noted 
that factors "which were present in causing CAD include, 
cigarette smoking, obesity, hypertension, hyperlipidemia, 
[and] chronic alcohol abuse."  The June 2005 VA heart 
examination report reflects that the VA examiner reviewed the 
claims file and performed a physical examination of the 
veteran.

As such, the Board finds the 2005 VA stomach and heart 
examination reports to be very probative medical evidence 
against the veteran's secondary service connection claims.  
In this regard, the Board again notes that the veteran's 
claims file was reviewed in conjunction with each 
examination.  The examination reports also reflect that the 
VA examiners provided an alternative rationale in support of 
the opinions.  Moreover, there is no other competent clinical 
evidence of record, VA or private, relating the veteran's 
current GERD and CAD disabilities to a service-connected 
disability.  Therefore, the Board finds that service 
connection is not warranted for GERD and CAD on a secondary 
basis.

With regard to service connection on a presumptive direct-
incurrence basis, a cardiovascular disability must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of any continuous 90 day-
period of active service.  38 C.F.R. § 3.307, 3.309(a).  The 
Board also notes that the medical evidence of record fails to 
indicate that the veteran experienced a chronic heart 
disability within a year of discharge from service.  See June 
2005 VA heart examination report (noting that there was no 
indication of hypertension or a heart condition while in 
service and that the veteran was diagnosed with coronary 
artery disease on admission for chest pain and myocardial 
infarction in January 1999).  Hence, the Board finds that 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for his 
current coronary artery disease disability.

The Board acknowledges that the veteran submitted an article, 
printed off from the internet, discussing factors that can 
contribute to heartburn by relaxing the lower esophageal 
sphincter and allowing it to open.  Assuming, arguendo, that 
the internet article rises to the level of a medical article 
or medical treatise, the Board notes that the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  In short, articles and treatises tend to be 
general in nature and to not relate to the specific facts in 
a given veteran's claim.  In the present case, the article 
submitted by the veteran falls into this (general) category.  
Further, the article proffered by the veteran is not combined 
with an opinion specific to this veteran by a medical 
professional.  Therefore, this evidence is not probative as 
to the issue of whether a current GERD disability is related 
to or aggravated by PTSD.  

The Board also acknowledges the veteran's contentions noted 
in his notice of disagreement and substantive appeal that VA 
indicated, in an October 2004 interim final rule, that there 
is competent medical evidence that stress may contribute to 
cardiovascular disease.  A review of this interim final rule, 
published in the Federal Register at 69 Fed. Reg. 60,083 
(Oct. 4, 2004), reveals that VA purpose was to establish 
guidelines for establishing presumptions of service 
connection for diseases associated with service involving 
detention or internment as a prisoner of war.  The rule 
established presumptions of service connection for 
atherosclerotic and hypertensive heart disease and for stroke 
disease arising in former prisoners of war.  The Board notes 
that documentation of record does not indicate that the 
veteran was a prisoner of war.  Further, this rule is general 
and not enhanced by an opinion specific to this veteran by a 
medical professional.  In light of these considerations, the 
Board finds the interim final rule cited by the veteran is 
not probative and does not support his claim that his 
coronary artery disease is related to his service-connected 
PTSD.

There is also no probative, competent medical evidence of 
record which asserts that the veteran's PTSD aggravates her 
current GERD or CAD disabilities.  Accordingly, in the 
absence of any evidence to the contrary, the Board concludes 
that the veteran's GERD or CAD disabilities were not 
aggravated by a service-connected disability, to include 
PTSD.  Thus, the preponderance of the evidence of record is 
against a grant of service connection on a secondary basis 
for either disability. 

The veteran has expressed a belief that his GERD and CAD 
disabilities are causally related to his service-connected 
PTSD.  The Board notes that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran has not been shown to possess the 
requisite skills necessary to be capable of making competent 
medical opinions.  Thus, his statements regarding the 
etiology of these disabilities do not constitute competent 
medical evidence and lack probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the competent medical evidence fails to link 
the veteran's currently diagnosed GERD and CAD to his 
service-connected PTSD or to any other service-connected 
disability.  As such, service connection is not warranted on 
a secondary basis for either disability.  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his service connection claims, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007). 

II.  Increased rating

In a statement received in February 2004, the veteran asserts 
that his service-connected PTSD has increased in severity and 
a higher evaluation is warranted.  As the veteran's claim was 
received by VA in February 2004, the rating period on appeal 
is from February 2003, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Throughout the rating period on appeal as described above, 
the veteran was assigned a 30 percent evaluation for his 
service-connected PTSD pursuant to Diagnostic Code 9411.  
Under that diagnostic code section, a 30 percent evaluation 
is warranted where the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  According to the DSM-IV, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation for the rating period on appeal 
prior to September 12, 2006, and that a higher rating is not 
warranted, as discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, a VA mental status examination in 
December 2005 reveals that the veteran's speech was normal.  
With regard to weekly or more frequent panic attacks, the 
veteran reported that he has frequent panic attacks.  See 
July 2004 VA examination report.  The frequency of such 
attacks was not noted.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  There was no 
indication of intellectual deficit upon VA examination July 
2004.  Indeed, the veteran was able to repeat words presented 
to him and subtract serial sevens.  The VA examiner noted 
that his thought processes were coherent and goal directed.  
It was also noted that he had a moderate fund of abstract 
reasoning ability and a moderate fund of verbal ability.  The 
veteran was able to spell "world" backwards.  A mental 
status examination, as noted in a December 2005 VA record, 
indicated that the veteran's thought process was intact and 
his thought content was appropriate.  With respect to recall, 
the January 2004 VA examiner found the veteran demonstrated 
some difficulty with short-term memory loss.  It was noted 
that the veteran was not able to name the past five 
presidents and that he recalled 2 of 3 words presented during 
registration.  The record also fails to demonstrate 
impairment with regard to judgment.  Indeed, the December 
2005 VA record reflects that the veteran's judgment and 
insight were good.   

Regarding occupational functioning, the July 2004 VA 
examination report reveals that the veteran last worked 
harvesting in 2002.  It was noted that he worked on a 
harvesting crew about 4 months out of a year.  A Form SSA-
3369-BK from the SSA reflects that the veteran worked in 2000 
as truck driver and previously worked as a laborer, to 
include on a farm.  A report of a VA aid and attendance 
examination, dated in July 2004, reflects that the veteran 
was able to walk two to four blocks, stopping due to ankle 
pain and shortness of breath.  It was further noted that the 
veteran was able to leave his home or immediate premises as 
desired without limitation.  This VA examination report notes 
that the primary medical conditions that restrict the 
veteran's activity include blindness, heart disease and 
degenerative disease of the spine.  See also Form SSA-831-C3, 
dated in April 2001 (noting a primary diagnosis of left eye 
blindness and secondary diagnosis of history of CAD); June 
2005 VA general examination report (noting that the veteran 
was unemployed since March 2000, primarily due to blindness).  
The Board finds that the evidence of record does not 
demonstrate that the veteran's PTSD symptomatology has 
limited his employability to the extent that the next-higher 
50 percent evaluation would be appropriate.  Indeed, the 
record does not indicate any firings due to his PSTD symptoms 
and it shows that the veteran receives disability from SSA 
due to nonservice-connected disabilities.

The Board acknowledges that the veteran has had some 
difficulty in establishing effective social relationships.  
For example, the July 2004 VA examination noted that the 
veteran reported that he has a very limited social support 
system.  However, the Board finds that the overall weight of 
the evidence fails to reveal social impairment of such 
severity as to allow for a finding that his disability 
picture is more analogous to the next-higher 50 percent 
rating under Diagnostic Code 9411.  

The Board also acknowledges that the record contains 
instances of suicidal ideation.  The July 2004 VA examination 
report reflects that the veteran reported past thoughts of 
suicide, but no current plans or intent.  The veteran 
reported no difficulty with homicidal ideation.  The veteran 
rated his depression at a 5 (out of 10) upon VA examination 
in July 2004.  The record also shows that the veteran 
indicated that he was going to harm himself.  See November 
2004 VA treatment record (noting that the veteran said he was 
going to harm himself, but "not today" as he had his gun at 
home).  A November 2004 VA urgent care record reflects that 
the veteran was not actively or passively suicidal or 
assaultive.  The December 2005 VA mental status examination 
reflects that the veteran denied suicidal and homicidal 
thoughts.  Based on the foregoing, the Board finds that the 
veteran's passive suicidal ideation has been contemplated by 
the current 30 percent rating throughout the rating period on 
appeal.

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board has 
considered GAF scores of 40 and 70 indicated upon a VA 
examination conducted in July 2004 and a VA mental status 
examination conducted in December 2005, respectively.  As 
described above, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
The Board finds that the PTSD symptoms demonstrated in the 
record are more consistent with the assigned GAF score of 70.  
Compare December 2005 VA mental status examination report 
(noting that the veteran was talkative, not in acute 
distress, and had a stable attitude); with August 2007 VA 
examination report (noting that the veteran's PTSD has been 
exacerbated due to his failing general medical health).  In 
this regard, the Board does not find the GAF score of 40 to 
be probative as it was noted on Axis I of the July 2004 VA 
examination report that the veteran's PTSD was moderate.  The 
July 2004 VA examiner did not reconcile the difference 
between a moderate PTSD diagnosis (Axis I) and the GAF score 
of 40 (Axis V).  The Board also notes that, generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In this case, the Board finds the veteran's PTSD 
symptoms have been taken into consideration by the 30 percent 
rating prior to September 12, 2006.  In sum, the Board finds 
that the GAF score of 70, assigned in December 2005, to be 
probative and more consistent with competent clinical 
evidence of record providing a better overall picture of the 
veteran's PTSD disability than the GAF score of 40, recorded 
in July 2004.

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for PTSD, prior to September 12, 2006, is 
appropriate over the entirety of the rating period on appeal 
and the clinical evidence does not show distinct time periods 
exhibiting symptoms warranting staged evaluations at this 
time.  Hart, 21 Vet. App. at 509-10.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From September 12, 2006

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent evaluation from 
September 12, 2006.  Indeed, the VA examiner in September 
2006 provided an Axis I diagnosis of PTSD, chronic, severe.  
In this regard, the VA examiner noted that the veteran does 
not interact with others and will become quite angry when he 
deals with someone he does not understand or trust.  It was 
also noted that the veteran does nothing for leisure or fun.  
The VA examination report also reflects a GAF score of 34.  
It was further noted that the veteran had memory problems, 
i.e., being told a name and forgetting who that person is.  
The examiner noted other PTSD symptoms including sleeping 
problems (including nightmares) and experiencing 
hallucinations.  

In addition to the foregoing, the Board finds the veteran has 
exhibited other PTSD symptoms that warrant a 50 percent 
evaluation from September 12, 2006.  Among others, these 
symptoms include his depression, panic attacks several times 
a month, obsessive checking of doors and windows to make sure 
they are locked and that the house is safe.  In finding that 
the next-higher 50 percent evaluation appropriately reflects 
the severity of the veteran's PTSD from September 12, 2006, 
the Board acknowledges that there is no showing of impairment 
thought process or judgment.  Further, the Board notes that 
the veteran's speech was goal directed, clear, and concise.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

The Board has also considered whether a rating in excess of 
50 percent is warranted.  The Board does not find the 
evidence to show a disability picture consistent with the 
next-higher 70 percent rating.  Briefly, the 70 percent 
criteria includes symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and occupation and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, or mood.  

In finding that the veteran's disability picture is not more 
nearly approximated by a 70 percent evaluation, the Board 
observes the September 12, 2006 VA examination report 
reflects that the veteran has not had a problem with impaired 
impulse control.  The September 2006 VA examination report 
further reflects that the veteran was oriented to time, 
place, person, and purpose.  Further, it was noted that the 
veteran did not have any suicidal thoughts or intent.  The 
Board acknowledges that the veteran does not have social 
relationships as noted in the September 2006 VA examination 
report.  Even so, the overwhelming majority of the evidence 
does not establish symptomatology consistent with the 
criteria for a 70 percent rating under Diagnostic Code 9411.  
Although it was noted that the veteran had an obsessional 
ritual regarding the locks and windows, it was not noted that 
this ritual interfered with routine activities.  Indeed, the 
VA examiner noted that the veteran is able to do his 
activities of daily living when asked about hygiene.  The 
September 2006 VA examination report reflects that the 
veteran did not have any apparent thought disturbance and his 
thinking was goal directed and straightforward.  While it was 
indicated that the veteran did not have social relationships, 
it was noted that he maintained some relationship with his 
son and a sister.  Additionally, it was noted that the 
veteran would converse with a few old farmers, albeit for a 
functional relationship with a goal in mind (not 
socializing).  The Board finds that the veteran's social 
impairment and his inability to establish and maintain 
effective relationships have already been contemplated in the 
50 percent rating granted in this decision.  

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, supports the next-higher 50 percent 
evaluation under Diagnostic Code 9411, from the date of VA 
examination, September 12, 2006.  The clinical evidence from 
September 12, 2006 does not show further distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  
The Board notes that in reaching this conclusion, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See September 2006 VA examination 
report (noting that the veteran had not been hospitalized for 
any psychiatric reason since his last examination in 2004).  
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R.  
§ 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for GERD, claimed as 
secondary to a service-connected disability, is denied.

Entitlement to service connection for a heart disability 
(coronary artery disease), claimed as secondary to a service-
connected disability, is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD, prior September 12, 2006, is denied.

Entitlement to a rating of 50 percent for PTSD, from 
September 12, 2006, is granted, subject to the applicable law 
governing the award of monetary benefits.


REMAND

In addition to the claims discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  However, the 
instant decision increased the veteran's disability 
evaluation to 50 percent for his service-connected PTSD from 
September 12, 2006.  Because the veteran's disability 
evaluation has been altered, the Board finds it appropriate 
that his TDIU claim be re-evaluated prior to appellate 
adjudication.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
TDIU on appeal, considering the increased 
50 percent rating for the service-
connected PTSD, from September 12, 2006, 
and all evidence of record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).





______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


